Citation Nr: 1730001	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  10-47 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to specially-adapted housing or a special home adaptation grant. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office.  This matter was remanded in April 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

In December 2010, the Veteran requested to appear before a Veterans Law Judge at a Travel Board hearing.  See 38 C.F.R. § 20.700 (2016).  While the Board found in its April 2014 remand that the Veteran had cancelled a hearing scheduled for July 2013 and, as such, his request was considered withdrawn, the record reflects that the Veteran asked to reschedule the hearing due to transportation difficulties.  

Given the above, in May 2017 the Board sent a letter to the Veteran asking if he still desired to have a hearing before the Board.  The letter indicated that if no response was received in 30 days the Board would assume the Veteran still desired to have a Travel Board hearing.  No response was received.  

Considerations of due process mandate that the Board may not proceed with review of the claim on appeal without providing the Veteran an opportunity for the requested hearing.  As a hearing has not yet been held regarding the claim on appeal, the Board finds remand is necessary so that a Travel Board hearing may be scheduled by the AOJ.  See id.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in accordance with his request.  A copy of the letter notifying the Veteran of the time and place to report should be placed in the claims file.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




